ORDER
WHEREAS, on August 7, 1992, this court suspended petitioner Dennis W. Strid from the practice of law for a period of one year, and
WHEREAS, by the terms of its August 7, 1992, suspension order, this court waived the requirements of Rule 18(a)-(e)(3), Rules on Lawyers Professional Responsibility, allowing petitioner to seek reinstatement by affidavit, and
WHEREAS, petitioner has filed with this court an affidavit stating that he has complied fully with the requirements for reinstatement set forth in this court’s suspension order, and
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed with this court an affidavit certifying that petitioner has complied with the requirements set forth in this court’s suspension order,
NOW, THEREFORE, IT IS HEREBY ORDERED,
1. That petitioner Dennis W. Strid is reinstated to the practice of law in the State of Minnesota effective immediately.
2. That petitioner shall satisfy fully his obligation to the Client Security Fund by September 3, 1993.
3. That, if petitioner fails to timely comply with paragraph 2 of this Order, petitioner shall automatically be suspended from the practice of law until such time as petitioner pays his obligation to the Client Security Fund, provides proof of payment to this Court and the Director, and this *780court issues an order reinstating petitioner to the practice of law.